DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The previous objection to ¶[0028] of the disclosure is withdrawn in view of applicants’ amendments to the specification.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
Apparatus for forming single crystal piezoelectric layers comprising a horizontal flow reactor with a central injector column having separate conduits for a low vapor pressure metalorganic precursor and a hydride precursor

Drawings
The objection to the drawings is withdrawn in view of applicants’ submission of a replacement drawing for Fig. 5.  

Claim Interpretation
The preceding 35 U.S.C. 112(f) interpretation of the “processor circuit” in claims 1 and 15 is withdrawn in view of applicants’ claim amendments.  
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “pressure controller” in claims 11 and 15.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claim limitations relating to the “pressure controller” in claims 11 and 15 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 11 and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  the pressure controller (380) in Fig. 5 and ¶[0031] of the specification as originally filed is equated with the “pressure controller” as claimed.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection of a “high temperature pressure controller” in claims 11 and 15 is withdrawn in view of applicants’ arguments.  A “high temperature pressure controller” is interpreted as a pressure controller which is capable of operating in the temperature range of 150 to 200 °C.  
The following is a quotation of 35 U.S.C. 112(b): 
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 1-12, 15, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The use of the term “about” in claims 1 and 4-5 is a relative term which renders the claims indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The use of the term “about" is permissible since it permits some tolerance, and therefore encompasses values on either side of the claimed value or number.  In re Pappas, 214 F. 2d 172, 176-177, 102 USPQ 298, 301 (CCPA 1954).  However, applicants have not clearly exemplified the amounts above and below the claimed values which may be encompassed by the use of the word “about.”  Dependent claims 2-3 and 6-12 are similarly rejected due to their direct or indirect dependence on claim 1.  
As amended, claim 1 recites “a low vapor pressure metalorganic precursor vapor” in ll. 7-8 in addition to the recitation of “a low vapor pressure metalorganic precursor vapor” in l. 18.  It is unclear whether the second recitation of “a low vapor pressure metalorganic precursor vapor” is the same as or a different vapor source.  For examination purposes it is assumed applicants intended to recite “the low vapor pressure metalorganic precursor vapor” in l. 18 of claim 1.  Claim 15 is similarly rejected for the dual recitation of “a low vapor pressure metalorganic precursor vapor” in l. 7-8 and ll. 14-15.  Dependent claims 40-42 are similarly rejected due to their dependence on claim 15.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4-8, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Publ. No. 2005/0011459 to Heng Liu (hereinafter “Liu”) in view of U.S. Patent Appl. Publ. No. 2007/0234962 to Suzuki, et al. (“Suzuki”). 
Regarding claim 1, Liu teaches an apparatus for forming films on wafers (see e.g., the Abstract, Figs. 1-10, and entire reference), the apparatus comprising:  
a horizontal flow reactor including an upper portion and a lower portion that are moveably coupled to one another so as to separate from one another in an open position and so as to mate together in a closed position to form a reactor chamber (see, e.g., Figs. 4-8 and ¶¶[0088]-[0115] which teach an embodiment of a horizontal flow reactor (100) which includes a top (131) which mates with a reactor cylinder (111) in order to form a reactor chamber (113); furthermore, since the top (131) and the reactor cylinder (111) necessarily are not permanently attached to each other due to, for example, the need to perform routine system maintenance, they may be considered as being movably coupled to one another such that they are separate in an open position and mated together in a closed position);  
a central injector column that penetrates through the upper portion of the horizontal flow reactor into the reactor chamber, the central injector column configured to allow a hydride precursor vapor and/or allow a non-low vapor pressure metalorganic precursor vapor into the reactor chamber in the closed position (see, e.g., Figs. 7-8 and ¶¶[0088]-[0115] which teach that the reactor (100) includes a central gas inlet (112) which penetrates through an upper portion of the top (131) of the reactor and into the reactor chamber (113); see specifically Fig. 8 and ¶[0111] teach that the central gas inlet (112) includes an alkyl inlet (141) and a separate ammonia inlet (151) which is configured to allow a hydride precursor vapor such as NH3 into the reactor chamber in the closed position); 
wherein the central injector column further comprises separate conduits for each of the precursor vapor, and for the hydride precursor vapor and/or for the non-low vapor pressure metalorganic precursor vapor routed through central injector column to the reactor chamber and configured to thermally insulate the precursor vapor from the hydride precursor vapor and/or for the non-low vapor pressure metalorganic precursor vapor in the central injector column (see, e.g., Fig. 8 and ¶[0111] which specifically teaches that the alkyl inlet (141) and ammonia inlet (151) are disposed within the carrier inlet (112) and provide separate conduits for the precursor vapor and the hydride precursor vapor; furthermore, the tube which forms the ammonia inlet (151) spaces apart and, hence, thermally insulates the precursor vapor from the hydride vapor).  
Liu does not explicitly teach that the central injector column is configured to allow a low vapor pressure metalorganic precursor vapor into the reactor chamber in the closed position or that a heated metalorganic precursor line is coupled to the central injector column and configured to heat a low vapor pressure metalorganic precursor vapor contained in the heated metalorganic precursor line upstream of the central injector column to a temperature range between about 70 degrees Centigrade and 200 degrees Centigrade.  However, in Figs. 1-2 and ¶¶[0019]-[0060] a well as elsewhere throughout the entire reference Suzuki teaches an analogous embodiment of a deposition system (100) which is configured to deliver a heated metalorganic precursor to a process chamber (110) comprised of an upper (111) and lower (112) chamber section as well as an exhaust chamber (113) which are not permanently attached and, hence, are considered to be removably coupled to each other in the claimed manner.  The deposition system (100) further includes a metal precursor vaporization system (150) configured to hold and heat a metal carbonyl precursor (152) to a temperature in the range of 20 to 150 °C by means of a heater (154).  The metal carbonyl vapor species are delivered to a top opening (135) in the process chamber (110) via a delivery system (140) which further includes a vapor line temperature control system (143) that is configured to heat the vapor precursor to a temperature of 20 to 100 °C via one or more heaters.  Thus, a person of ordinary skill in the art would look to the teachings of Suzuki and would be inclined to provide the alkyl inlet (141) in the horizontal flow reactor (100) of Liu with a metal precursor vaporization system (150) analogous to that in Fig. 2 of Suzuki along with a delivery system (140) which is heated to temperatures in the overlapping range of 20 to 100 °C with the motivation for doing so being to facilitate the uniform and simultaneous deposition of thin films comprised of metals such as ruthenium (Ru) on a plurality of substrates by metalorganic chemical vapor deposition.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).   
Regarding claim 4, Liu does not explicitly teach that the heated metalorganic precursor line is configured to heat the low vapor pressure metalorganic precursor vapor to the temperature range between about 100 degrees Centigrade and 120 degrees Centigrade.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-2 and ¶¶[0019]-[0060] a well as elsewhere throughout the entire reference Suzuki teaches that the metal precursor vaporization system (150) is configured to hold and heat a metal carbonyl precursor (152) to a temperature in the overlapping range of 20 to 150 °C by means of a heater (154) and the vapor line temperature control system (143) is configured to heat the vapor precursor in the delivery system (140) to a temperature of 20 to 100 °C via one or more heaters.  
Regarding claim 5, Liu does not explicitly teach that the heated metalorganic precursor line is configured to heat the low vapor pressure metalorganic precursor vapor to the temperature range between about 120 degrees Centigrade and 150 degrees Centigrade.  However, as noted supra with respect to the rejection of claim 1, in Figs. 1-2 and ¶¶[0019]-[0060] a well as elsewhere throughout the entire reference Suzuki teaches that the metal precursor vaporization system (150) is configured to hold and heat a metal carbonyl precursor (152) to a temperature in the overlapping range of 20 to 150 °C by means of a heater (154) and the vapor line temperature control system (143) is configured to heat the vapor precursor in the delivery system (140) to a temperature of 20 to 100 °C via one or more heaters.  Since the temperature of the vapor delivery system (140) controls the extent to which condensation occurs within the precursor gas line as well as the temperature of the precursor upon delivery to the reaction chamber, the temperature within the vapor delivery system (140) is considered to be a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  It therefore would have been within the capabilities of an ordinary artisan to utilize routine experimentation to determine the optimal temperature of the heated metalorganic precursor line, including within the claimed range of 120 to 150 °C, necessary to deliver the desired precursor and deposit thin films having the desired properties.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CPA 1955).  See also MPEP 2144.05(II)(A).
Regarding claim 6, Liu and Suzuki teach that the heated metalorganic precursor line is a coupled to an inlet in the central injector column without passing through the lower portion of the horizontal flow reactor (see, e.g., Figs. 4-8 and ¶¶[0088]-[0115] of Liu which show that the gas inlet (141) is coupled to an inlet (112) in the central injector column; see also Fig. 2 and ¶¶[0019]-[0060] of Suzuki which show that the delivery system (140) is coupled to a central injector column located at an opening (135) in a top of the process chamber (110)).
Regarding claim 7, Liu and Suzuki teach that the heated metalorganic precursor line remains a unitary structure when the horizontal flow reactor is in the open position (see, e.g., Figs. 4-8 and ¶¶[0088]-[0115] of Liu and Fig. 2 and ¶¶[0019]-[0060] of Suzuki which show that the alkyl inlet (141) and gas inlet (112) as well as the entirety of the delivery system (140) are separate from the process chambers (111) and (110), respectively, which necessarily means that these units remain a unitary structure when the upper and lower halves of the reaction chamber are separated).  
Regarding claim 8, Liu does not explicitly teach that the heated metalorganic precursor line remains a unitary structure from a run/vent valve to an inlet in the central injector column when the horizontal flow reactor is in the open position.  However, in Fig. 2 and ¶¶[0019]-[0060] Suzuki teaches that from a valve (141) located above the metal precursor vapor system (150) to the opening (135) at the top of the process chamber (110), the delivery system (140) is separate from the process chamber (110) and, hence, necessarily remains a unitary structure when the upper (111) and lower (112) chamber sections are separate from the exhaust section (113).  Alternatively, the delivery system (140) of Suzuki will necessarily remain a unitary structure when affixed to the gas inlet (112) of Liu and the top (131) and reactor cylinder (111) are opened.  
Regarding claim 10, Liu does not explicitly teach a heated metalorganic precursor source vessel coupled to the central injector column by the heated metalorganic precursor line, the heated metalorganic precursor source vessel configured to heat the low vapor pressure metalorganic precursor vapor to the temperature range between about 70 degrees Centigrade to about 180 degrees Centigrade.  However, as noted supra with respect to the rejection of claim 1, in Fig. 2 and ¶¶[0019]-[0060] Suzuki teaches that the metal precursor vaporization system (150) is configured to hold and heat a metal carbonyl precursor (152) to a temperature in the overlapping range of 20 to 150 °C by means of a heater (154).
Regarding claim 12, Liu does not teach the heated metalorganic precursor line as claimed.  However, Suzuki teaches that the heated metalorganic precursor line comprises: 
a metalorganic precursor line configured to conduct the low vapor pressure metalorganic precursor vapor to the central injector column at a selected temperature in the temperature range (see, e.g., Fig. 2 and ¶¶[0019]-[0060] which teach that the metal carbonyl vapor species are delivered to a top opening (135) in the process chamber (110) at a predetermined temperature via a delivery system (140)); and
a heater thermally coupled to the metalorganic precursor line, the heater configured to maintain the low vapor pressure metalorganic precursor vapor in the metalorganic precursor line at the selected temperature (see, e.g., Fig. 2 and ¶¶[0019]-[0060] which teach that the delivery system (140) includes a vapor line temperature control system (143) that is configured to heat the vapor precursor to a temperature of 20 to 100 °C via one or more heaters; see specifically ¶¶[0059]-[0060] of Suzuki which further teach that the controller (180) is coupled to the vapor line temperature control system (143) in order to maintain the desired temperature)

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Suzuki and further in view of U.S. Patent Appl. Publ. No. 2016/0208414 to Odawara, et al. (“Odawara”). 
Regarding claim 2, Liu teaches
a planetary wafer transport coupled to the lower portion of the horizontal flow reactor, the planetary wafer transport, wherein the planetary wafer transport rotates inside the reactor chamber (see, e.g., Figs. 4-8 and ¶¶[0088]-[0115] which teach that the substrates (110) are supported by a wafer carrier (116) which is configured to rotate via a shaft (121); furthermore, the wafer carrier (116) is located within and, hence, is necessarily coupled to the reactor cylinder (111)); and
a plurality of wafer stations on the planetary wafer transport, each of the plurality of wafer stations configured to receive a respective wafer for formation of the semiconductor films thereon (see, e.g., Figs. 4-8 and ¶¶[0088]-[0115] which teach that the wafer carrier (116) includes a plurality of recesses which are configured to receive a wafer (110) for the film deposition thereupon).  
Liu and Suzuki do not explicitly teach that each of the plurality of wafer stations rotates relative to the planetary wafer transport.  However, in Fig. 4 and ¶¶[0079]-[0097] as well as elsewhere throughout the entire reference Odawara teaches an analogous embodiment of a chemical vapor deposition apparatus (20) which includes, inter alia, a chamber mounting plate (21) on which a plurality of wafers (W) are supported by wafer support tables (26).  The chamber mounting plate (21) is configured to rotate via a rotating shaft (25) while the wafer support tables (26) are configured to be rotated about their respective central axis such that each individual wafer (W) is also rotated.  In this manner it is possible to carry out film formation uniformly on each wafer (W) mounted on the plurality of wafer support tables (26).  Thus, a person of ordinary skill in the art would look to the teachings of Odawara and would be motivated to configure the individual wafer stations in the wafer carrier (116) of Liu to rotate about their respective central axes with the motivation for doing so being to promote the formation of a uniform thin film on each individual wafer (110) during film growth.   
Regarding claim 3, Liu teaches a susceptor inside the reactor chamber and configured to rotate inside the reactor chamber to generate a horizontal laminar flow of the low vapor pressure metalorganic precursor vapor received via central injector column (see, e.g., Figs. 4-8 and ¶¶[0088]-[0115] which teach that the substrates (110) are supported by a wafer carrier (116) which is configured to rotate via a shaft (121) which necessarily generates a horizontal laminar flow of the precursor vapor).  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Suzuki and further in view of U.S. Patent No. 6,572,706 to Nguyen, et al. (“Nguyen”). 
Regarding claim 9, Liu and Suzuki do not explicitly teach that the heated metalorganic precursor line comprises a flexible line.  However, in Figs. 8-9 and col. 5, ll. 11-67 as well as elsewhere throughout the entire reference Nguyen teaches an analogous embodiment of a precursor delivery system comprised of a precursor container (142) to contain a precursor (143) and a delivery line (141) which is connected to a removable chamber lid (110).  In this embodiment the need for a flexible precursor delivery line is eliminated since the precursor delivery system moves with the chamber lid each time it is opened and closed.  However, it is not always possible to accommodate the entire precursor delivery system on the chamber lid itself and in this case it is necessary to use a remote precursor delivery system analogous to that in Fig. 2 of Suzuki.  In order to accommodate the opening and closing movement of the lid Figs. 6-9 and col. 2, l. 50 to col. 3, l. 21 Nguyen teaches that it is known in the art to utilize a delivery line which includes a loop section (140) or a flexible section (150) which allows movement of the chamber lid without breaking the delivery line (141).  Thus, a person of ordinary skill in the art would look to the teachings of Nguyen and would readily recognize the desirability of utilizing a flexible line as the metal vapor delivery line (140) in Suzuki when incorporating a removable chamber lid and a remote precursor source with the motivation for doing so being to eliminate the need to disconnect and reconnect the gas delivery line every time the chamber is opened and closed.  

Claims 11, 15, and 36-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Suzuki and further in view of U.S. Patent Appl. Publ. No. 2010/0192854 to Nishino, et al. (“Nishino”). 
Regarding claim 11, Liu does not explicitly teach a mass flow controller as claimed.  However, Suzuki teaches 
a mass flow controller between the heated metalorganic precursor source vessel and a carrier gas source, the mass flow controller configured to control an amount of a carrier gas provided to the heated metalorganic precursor source vessel (see, e.g., Fig. 2 and ¶¶[0019]-[0060] which teach that a mass flow controller (165) is provided between the metal precursor vapor system (150) and a carrier gas source (161) in order to control the flow of carrier gas therethrough); and 
a high temperature pressure controller in-line with the heated metalorganic precursor line between the heated metalorganic precursor source vessel and the central injector column, the high temperature pressure controller configured to regulate a pressure of the low vapor pressure metalorganic precursor vapor in the heated metalorganic precursor line (see, e.g., Fig. 2 and ¶¶[0019]-[0060] which teach that a second valve (142) is provided between the vapor precursor delivery system (140) and the opening (135) to the process chamber (110) and is necessarily configured to regulate a pressure of the metal vapor contained therein by opening and closing the valve (142); furthermore, the valve (142) itself is necessarily regulated by the controller (180) in order to control the pressure and flow rate of the metal vapor into the process chamber (110); alternatively, it would have been within the capabilities of an ordinary artisan to configure the controller (180) to regulate an opening and closing of the valve (142) for this purpose in order to further automate the film deposition process).  
Liu and Suzuki do not explicitly teach that the high temperature pressure controller is configured to regulate a pressure of the low vapor pressure metalorganic precursor vapor in the heated metalorganic precursor line to between 200 mbar and 1500 mbar.  However, in Figs. 1 & 10, ¶¶[0003]-[0012], and ¶¶[0039]-[0049] as well as elsewhere throughout the entire reference Nishino teaches an embodiment of a gas supply system for a metalorganic chemical vapor deposition (MOCVD) chamber in which precursor gases from an organometallic (OM) gas source and a second gas source (GB) are delivered to a process chamber (PC).  In Figs. 1 and 10 of Nishino teach that the flow of precursor vapor from the OM source is regulated by an MFC between the carrier gas source (C1) and the OM source as well as a pressure detector (P4) and pressure regulator (VR4) located downstream of the OM source.  In this manner it is possible to independently control both the flow rate and pressure of the OM precursor that is delivered to the process chamber (PC).  Then in at least ¶[0049] Nishino specifically teaches that in one embodiment the exhaust pressure can be controlled to within the exemplary range of 75 to 125 Torr (i.e., from 100 to 166 mbar) which is sufficiently close to the claimed range of 200 to 1,500 mbar.  Since the pressure regulator (VR4) controls the pressure by changing the size of an opening within the precursor gas line, the actual precursor gas pressure used may be optimized to the desired range since it is considered as a result-effective variable, i.e., a variable which achieves a recognized result.  See, e.g., In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See also MPEP 2144.05(II)(B).  Thus, a person of ordinary skill in the art would look to the teachings of Nishino and would be motivated to incorporate a pressure controller comprised of at least a pressure regulator (VR4) and a pressure detector (P4) between the metal precursor vapor system (150) and the opening (135) in Fig. 2 of Suzuki which is coupled to the controller (180) with the motivation for doing so being to provide a means for optimizing and controlling both the flow rate and pressure of the metal vapor precursor that is delivered to the process chamber such that a thin film having the desired properties may be formed.  
Regarding claim 15, Liu teaches an apparatus for forming semiconductor films (see e.g., the Abstract, Figs. 1-10, and entire reference), the apparatus comprising:
a horizontal flow reactor including an upper portion and a lower portion that are moveably coupled to one another so as to separate from one another in an open position and so as to mate together in a closed position to form a reactor chamber (see, e.g., Figs. 4-8 and ¶¶[0088]-[0115] which teach an embodiment of a horizontal flow reactor (100) which includes a top (131) which mates with a reactor cylinder (111) in order to form a reactor chamber (113); furthermore, since the top (131) and the reactor cylinder (111) necessarily are not permanently attached to each other due to, for example, the need to perform routine system maintenance, they may be considered as being movably coupled to one another such that they are separate in an open position and mated together in a closed position);
a central injector column that penetrates through the upper portion of the horizontal flow reactor into the reactor chamber, the central injector column is configured to allow a hydride precursor vapor and/or allow a non-low vapor pressure metalorganic precursor vapor into the reactor chamber in the closed position (see, e.g., Figs. 7-8 and ¶¶[0088]-[0115] which teach that the reactor (100) includes a central gas inlet (112) which penetrates through an upper portion of the top (131) of the reactor and into the reactor chamber (113); see specifically Fig. 8 and ¶[0111] teach that the central gas inlet (112) includes an alkyl inlet (141) and a separate ammonia inlet (151) which is configured to allow a hydride precursor vapor such as NH3 into the reactor chamber in the closed position); 
wherein the central injector column further comprises separate conduits for each of the precursor vapor, and for the hydride precursor vapor and/or for the non-low vapor pressure metalorganic precursor vapor routed through central injector column to the reactor chamber and configured to thermally insulate the precursor vapor from the hydride precursor vapor and/or for the non-low vapor pressure metalorganic precursor vapor in the central injector column (see, e.g., Fig. 8 and ¶[0111] which specifically teaches that the alkyl inlet (141) and ammonia inlet (151) are disposed within the carrier inlet (112) and provide separate conduits for the precursor vapor and the hydride precursor vapor; furthermore, the tube which forms the ammonia inlet (151) spaces apart and, hence, thermally insulates the precursor vapor from the hydride vapor).  
Liu does not explicitly teach that the central injector column is configured to allow a low vapor pressure metalorganic precursor into the reactor chamber in the closed position as claimed.  However, in Figs. 1-2 and ¶¶[0019]-[0060] a well as elsewhere throughout the entire reference Suzuki teaches an analogous embodiment of a deposition system (100) which is configured to deliver a heated metalorganic precursor to a process chamber (110) comprised of an upper (111) and lower (112) chamber section as well as an exhaust chamber (113) which are not permanently attached and, hence, are considered to be removably coupled to each other in the claimed manner.  Susuki specifically teaches:  
an actively heated metalorganic precursor line coupled to the central injector column; a heated metalorganic precursor source vessel coupled to the central injector column by the actively heated metalorganic precursor line (See, e.g., Figs. 1-2 and ¶¶[0019]-[0060] which teach that deposition system (100) further includes a metal precursor vaporization system (150) configured to hold and heat a metal carbonyl precursor (152) to a temperature in the range of 20 to 150 °C by means of a heater (154).  The metal carbonyl vapor species are delivered to a top opening (135) in the process chamber (110) via a delivery system (140) which further includes a vapor line temperature control system (143) that is configured to heat the vapor precursor to a temperature of 20 to 100 °C via one or more heaters.);
a mass flow controller between the heated metalorganic precursor source vessel and a carrier gas source (see, e.g., Figs. 1-2 and ¶¶[0019]-[0060] which teach that a mass flow controller (165) is provided between the metal precursor vapor system (150) and a carrier gas source (161) in order to control the flow of carrier gas therethrough); 
a high temperature pressure controller in-line with the actively heated metalorganic precursor line between the heated metalorganic precursor source vessel and the central injector column (see, e.g., Fig. 2 and ¶¶[0019]-[0060] which teach that a second valve (142) is provided between the vapor precursor delivery system (140) and the opening (135) to the process chamber (110) and is necessarily configured to regulate a pressure of the metal vapor contained therein by opening and closing the valve (142); furthermore, the valve (142) itself is necessarily regulated by the controller (180) in order to control the pressure and flow rate of the metal vapor into the process chamber (110); alternatively, it would have been within the capabilities of an ordinary artisan to configure the controller (180) to regulate an opening and closing of the valve (142) for this purpose in order to further automate the film deposition process).  
Thus, a person of ordinary skill in the art would look to the teachings of Suzuki and would be inclined to provide the alkyl inlet (141) in the horizontal flow reactor (100) of Liu with a metal precursor vaporization system (150) analogous to that in Fig. 2 of Suzuki along with a delivery system (140) which is heated to temperatures in the overlapping range of 20 to 100 °C with the motivation for doing so being to facilitate the uniform and simultaneous deposition of thin films comprised of metals such as ruthenium (Ru) on a plurality of substrates by metalorganic chemical vapor deposition.  
Even if it is assumed arguendo that Liu and Suzuki do not explicitly teach a high temperature pressure controller in-line with the actively heated metalorganic precursor line between the heated metalorganic precursor source vessel and the central injector column, this would have been obvious in view of the teachings of Nishino.  In Figs. 1 & 10, ¶¶[0003]-[0012], and ¶¶[0039]-[0049] as well as elsewhere throughout the entire reference Nishino teaches an embodiment of a gas supply system for a metalorganic chemical vapor deposition (MOCVD) chamber in which precursor gases from an organometallic (OM) gas source and a second gas source (GB) are delivered to a process chamber (PC).  In Figs. 1 and 10 of Nishino teach that the flow of precursor vapor from the OM source is regulated by an MFC between the carrier gas source (C1) and the OM source as well as a pressure detector (P4) and pressure regulator (VR4) located downstream of the OM source.  In this manner it is possible to independently control both the flow rate and pressure of the OM precursor that is delivered to the process chamber (PC).  Then in at least ¶[0049] Nishino specifically teaches that in one embodiment the exhaust pressure can be controlled to within the exemplary range of 75 to 125 Torr (i.e., from 100 to 166 mbar).  Thus, a person of ordinary skill in the art would look to the teachings of Nishino and would be motivated to incorporate a pressure controller comprised of at least a pressure regulator (VR4) and a pressure detector (P4) between the metal precursor vapor system (150) and the opening (135) in Fig. 2 of Suzuki which is coupled to the controller (180) with the motivation for doing so being to provide a means for optimizing and controlling both the flow rate and pressure of the metal vapor precursor that is delivered to the process chamber such that a thin film having the desired properties may be formed.  The combination of prior art elements according to known methods to yield predictable results has been held to support a prima facie determination of obviousness.  All the claimed elements are known in the prior art and one skilled in the art could combine the elements as claimed by known methods with no change in their respective functions, with the combination yielding nothing more than predictable results to one of ordinary skill in the art.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, __, 82 USPQ2d 1385, 1395 (2007).  See also, MPEP 2143(A).   
Regarding claim 40, Liu and Suzuki teach that the heated metalorganic precursor line remains a unitary structure when the horizontal flow reactor is in the open position (see, e.g., Figs. 4-8 and ¶¶[0088]-[0115] of Liu and Fig. 2 and ¶¶[0019]-[0060] of Suzuki which show that the alkyl inlet (141) and gas inlet (112) as well as the entirety of the delivery system (140) are separate from the process chambers (111) and (110), respectively, which necessarily means that these units remain a unitary structure when the upper and lower halves of the reaction chamber are separated).  
Regarding claim 41, Liu does not explicitly teach that the heated metalorganic precursor line remains a unitary structure from a run/vent valve to an inlet in the central injector column when the horizontal flow reactor is in the open position.  However, in Fig. 2 and ¶¶[0019]-[0060] Suzuki teaches that from a valve (141) located above the metal precursor vapor system (150) to the opening (135) at the top of the process chamber (110), the delivery system (140) is separate from the process chamber (110) and, hence, necessarily remains a unitary structure when the upper (111) and lower (112) chamber sections are separate from the exhaust section (113).  Alternatively, the delivery system (140) of Suzuki will necessarily remain a unitary structure when affixed to the gas inlet (112) of Liu and the top (131) and reactor cylinder (111) are opened.  

Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Suzuki and further in view of Nishino and still further in view of Nguyen. 
Regarding claim 42, Liu, Suzuki, and Nishino do not explicitly teach that the heated metalorganic precursor line includes at least one bellows expansion joint.  However, in Figs. 8-9 and col. 5, ll. 11-67 as well as elsewhere throughout the entire reference Nguyen teaches an analogous embodiment of a precursor delivery system comprised of a precursor container (142) to contain a precursor (143) and a delivery line (141) which is connected to a removable chamber lid (110).  In this embodiment the need for a flexible precursor delivery line is eliminated since the precursor delivery system moves with the chamber lid each time it is opened and closed.  However, it is not always possible to accommodate the entire precursor delivery system on the chamber lid itself and in this case it is necessary to use a remote precursor delivery system analogous to that in Fig. 2 of Suzuki.  In order to accommodate the opening and closing movement of the lid Figs. 6-9 and col. 2, l. 50 to col. 3, l. 21 Nguyen teaches that it is known in the art to utilize a delivery line which includes a loop section (140) or a flexible section (150) which allows movement of the chamber lid without breaking the delivery line (141).  In Fig. 9 of Nguyen the flexible section (150) is specifically shown as being in the form of a bellows expansion joint.  Thus, a person of ordinary skill in the art would look to the teachings of Nguyen and would readily recognize the desirability of utilizing a flexible line such as a bellows expansion joint as the metal vapor delivery line (140) in Suzuki when incorporating a removable chamber lid and a remote precursor source with the motivation for doing so being to eliminate the need to disconnect and reconnect the gas delivery line every time the chamber is opened and closed.  

Response to Arguments
Applicant's arguments filed July 7, 2022, have been fully considered but they are not persuasive. 
Applicants’ proposed title has been reviewed, but the Examiner notes that there are no method claims in the instant application.  A proposed replacement title has been provided by the Examiner. 
Applicants argue that the term “about” in the context of a temperature range is definite because infringement can be assessed using a temperature gauge.  See applicants’ 7/7/22 reply, pp. 12-13.  Applicants’ argument is noted, but it is pointed out that the indefiniteness rejection is not based on whether the temperature can be accurately measured, but instead is based on what temperature range is actually encompassed through the use of the word “about.”  In claim 1, for example, the temperature range is recited as “between about 70 degrees Centigrade and 200 degrees Centigrade.”  How much can one deviate from the lower and upper limits while still being considered as “about” 70 to 200 °C?  Is 68, 66, or even 65 °C still considered sufficiently close to 70 °C such that it may be considered as “about” 70 °C?  Since the metes and abounds of patent protection sought cannot be readily ascertained, the use of the word “about” is therefore considered to be indefinite. 
Applicants argue that Fig. 7 of Liu and Fig. 2 of Suzuki do not disclose or suggest conducting a low vapor pressure metalorganic precursor vapor and a hydride precursor vapor and/or a non-low vapor pressure metalorganic vapor through the central injector column where the central injector column includes separate conduits as recited in the context of independent claims 1 and 15.  Id. at pp. 14-17.  Applicants’ argument is noted, but is moot in view of the new grounds of rejection set forth in this Office Action.  In at least Fig. 8 and ¶[0111] Liu specifically teaches an embodiment in which the alkyl inlet (141) and ammonia inlet (151) are disposed within the carrier inlet (112) and provide separate conduits for the precursor vapor and the hydride precursor vapor.  Additionally, the tube which forms the ammonia inlet (151) spaces apart and, hence, thermally insulates the precursor vapor from the hydride vapor which therefore meets the limitations as recited in the context of claims 1 and 15.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604. The examiner can normally be reached Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714